FILED
                             NOT FOR PUBLICATION                              MAR 05 2014

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


CESAR MARROQUIN-IBARRA,                          No. 10-72178

               Petitioner,                       Agency No. A092-248-316

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney
General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted March 3, 2014**
                                 Pasadena, California

Before:        KOZINSKI, Chief Judge, GRABER, Circuit Judge, and
               ZOUHARY, District Judge.***




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       ***
             The Honorable Jack Zouhary, District Judge for the U.S. District
Court for the Northern District of Ohio, sitting by designation.
                                                                                page 2
      1. The Board of Immigration Appeals (BIA) didn’t err in examining the

criminal complaint and the abstract of judgment to determine that Marroquin-

Ibarra had been convicted of elder abuse with a dangerous weapon. See 8 U.S.C.

§ 1229a(c)(3)(B); Taylor v. United States, 495 U.S. 575, 602 (1990); see also Cal.

Penal Code §§ 368(b)(1), 12022(b)(1). Marroquin-Ibarra’s claim that he didn’t use

a dangerous weapon is an impermissible collateral attack on his state court

conviction. See Ramirez-Villalpando v. Holder, 645 F.3d 1035, 1041 (9th Cir.

2011).


      2. The BIA didn’t err in adopting the immigration judge’s determination

that elder abuse with a dangerous weapon is a crime of violence because the crime

presents a “substantial risk that physical force . . . may be used” against another

person. 18 U.S.C. § 16(b); see also 8 U.S.C. § 1101(a)(43)(F). Marroquin-Ibarra’s

argument that he lacked intent is belied by the fact that a conviction for elder abuse

requires a finding that the defendant “willfully cause[d] or permit[ted] any elder . .

. to suffer.” Cal. Penal Code § 368(b)(1).


      DENIED.